Citation Nr: 1427949	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  03-18 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, claimed as incurred during service and as proximately caused by service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to August 1995. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 RO rating decision.  In November 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  The issue on appeal was previously before the Board in July 2012, at which time the matter was remanded for additional development.

In August 2013, the appeal was again before the Board, which promulgated a decision that, in pertinent part, denied the claim for service connection for hypertension, claimed as incurred during service and as proximately caused by service-connected PTSD.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In March 2014, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).  The JMR was premised on the Board's failure to provide adequate reasons or bases regarding the Veteran's lay statements, which asserted that a physician had told her that her hypertension was due to stress.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The evidence of record does not show that hypertension is related to active duty service, or to the service-connected PTSD disability.





CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must: (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided with this information as to her claim for service connection for hypertension in an August 2008 letter.  Furthermore, the Board observes that the Veteran has demonstrated actual knowledge and understanding of the type of evidence which can substantiate her claim in her written arguments and oral testimony.  Therefore, no prejudice accrues to her in the matter of notice.

The evidence includes a June 2013 Letter from Dr. D., where this private physician indicated that since March 2009, he has treated the Veteran for right hip disorder, varicose veins, neck disorder, vertigo/dizziness/fainting spells, and hypertension. Dr. D. explained he had reviewed service treatment records regarding the Veteran experiencing bilateral foot pain, right shoulder pain, right leg pain, and a blackout in February 1995 "and has since had fainting spells."  Dr. D. further stated that "since these occurrence we have treated her for leg stiffness and swelling, foot pains, back and neck pains, hypertension, headaches, and dizziness.  In medical terms the problems that the Veteran noted above today was at least as likely as not 80 or greater that any current disability found to be present incurred in aggravated by is the result of her active military service."

Concerning Dr. D.'s June 2013 letter, the Board acknowledges that neither a VA medical examination nor opinion was obtained in conjunction with the Veteran's claim of entitlement to service connection for hypertension.  For the reasons that will be explained in more detail below concerning the merits of the hypertension claim, Dr. D.'s June 2013 letter does rise to the level of competent or credible medical evidence "indicating" that the Veteran's hypertension may have had its onset in service or is otherwise related to his active service.  Hence, the Board finds, under such circumstances, that VA is not obligated to obtain VA medical opinions for this claim.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (which held that, under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service (or VA treatment); and the record does not contain sufficient information to make a decision on the claim).  Similarly, the Veteran's statements alleging that a physician told her that current hypertension is related to service.  For the reasons that will be set forth below, the Veteran's assertions are not credible and are outweighed by the evidence of record.  Consequently, the Board finds that VA's duty to assist has also been met in this case. 

Service treatment records, VA treatment records, private medical records, and VA examination reports have been obtained and reviewed in support of the Veteran's claim.  The Veteran has presented sworn testimony in support of her appeal during two hearings at the RO.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.




Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310.  Thus, establishing service connection on a secondary basis requires competent evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran asserts that a physician told her that hypertension was due to stress related to her psychiatric disorder.  See November 2009 DRO hearing at pg. 14.
Initially, the Board finds that hypertension was not shown in the Veteran's service treatment records.  Although she has a diagnosis of hypertension currently, it was initially manifested several years after service.  None of the recent medical records indicate any relationship to service.  As hypertension was not initially manifested during service or within one year after service, direct service connection is not warranted and hypertension may not be presumed to have been incurred during service as a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Board considered has also considered Dr. D.'s June 2013 letter.  The letter presents a general and very vague statement suggesting that there is a relationship between the Veteran's various disabilities, including hypertension, and service.  Dr. D. explained he had reviewed service treatment records regarding the Veteran experiencing bilateral foot pain, right shoulder pain, right leg pain, and a blackout in February 1995 "and has since had fainting spells."  Dr. D. further stated that "since these occurrence we have treated her for leg stiffness and swelling, foot pains, back and neck pains, hypertension, headaches, and dizziness.  In medical terms the problems that the Veteran noted above today was at least as likely as not 80 or greater that any current disability found to be present incurred in aggravated by is the result of her active military service."




To the extent the Dr. D. is asserting that the dizziness/fainting spells/blackout was a manifestation of hypertension, the Board notes that the issue of service connection for a disability manifested by vertigo and fainting spells has already been denied in a previous August 2013 Board decision.  The probative medical evidence associated with the vertigo/fainting spell claim did not mention any relationship with hypertension.  Moreover, while Dr. D. writes that he has treated the Veteran for hypertension, it did not state when such treatment began.  A review of the medical evidence does not indicate any hypertension until 2007, more than ten years after service.  The Board emphasizes that this time lag remains a significant point against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). (indicating that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service).

For these reasons, the Board finds Dr. D.'s June 2013 letter to have no probative value with respect to the hypertension issue because it did not explain in any meaningful way how current hypertension is related to service, aside from just making a bare and conclusory statement.  Without some minimum of explanation concerning the alleged connection between hypertension and service, that has not already been specifically contradicted as explained above, Dr. D.'s letter cannot be considered competent or credible evidence that can be relied upon by VA as "indicating" a connection to service.  In this regard, Dr. D.'s letter as it concerns the hypertension claims appears to be presented as a bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, and thus does not become competent or credible medical evidence simply because the transcriber is a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

As for the Veteran's claim that her currently diagnosed hypertension is related to the service-connected PTSD disability or "stress," the only evidence supporting the Veteran's contention consists of her own bare assertions.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Hypertension is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current hypertension is a complex medical question involving internal and unseen system processes unobservable by the Veteran.  As such, the assertion made by the Veteran as to etiology of hypertension is of no probative value.  

Moreover, although the Veteran contends that she was told by a physician that her hypertension was related to stress, the Board finds these assertions to be inconsistent with, and outweighed by, other medical evidence of record, and are therefore not credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the Board as fact finder).  In this regard, despite numerous post-service VA and private treatment records, the Veteran's opinion is unsupported by the medical evidence of record, which does not suggest a relationship between hypertension and PTSD.  Dr. D.'s June 2013 letter did not provide an opinion that hypertension was a result of stress or the service-connected PTSD disability.  Indeed, the Board notes that an August 2012 VA PTSD  examination report noted that the Veteran's other symptoms attributable to her service-connected psychiatric disorder included intrusive thoughts regarding her sexual assault; however, symptoms relating to hypertension were not noted as a result of stress or the Veteran's PTSD disability. 

As was explained in the VCAA section above, the criteria for triggering the duty to assist in obtaining an examination or opinion has not been met in this case.  See 
38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For all the reasons set forth above, the Board concludes that a preponderance of the evidence is against the claim of entitlement to service connection for hypertension.


ORDER

Service connection for hypertension, claimed as incurred during service and as proximately caused by service-connected PTSD, is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


